DETAILED ACTION
Claims 1, 3-7, 9-15 and 17-21 are considered for examination. Claims 1, 15, and 21 are amended. Claim 2, 8, and 16 are canceled. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.
Priority



Applicant’s claim for the benefit of a prior-filed PCT application PCT/US15/23869 filed 4/1/2015 is acknowledged and satisfied in full for all claims barring any rejection under §112(a) herein. 
Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive in full. 
Most informalities and issues under 35 U.S.C. §112 have been resolved upon amendment and is appreciated by the Examiner. The previous issue under §112(a) for claim 21 regarding integrating audio files into prayers remains present in a portion of the claim after amendment and is repeated herein.
In response to applicant's arguments under 35 U.S.C. §103 on page 10-15 that the previous applied references  fails to teach the newly claimed inventions in claim 1, The Office finds this argument persuasive, however moot in light of a newfound combination of references which renders the newly claimed invention obvious as dressed below. 
Arguments that the combination of Thompson and Wellman is not motivated is not found persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is asserted that the inclusion of the feature of scheduling playback of prayers as taught by Wellman into Thompson is motivated for the purpose of enabling the user to easily set particular prayers to play at set times without user input to remind those around the device of prayers and messages at preplanned times for the benefit of facilitating the surrounding users the ability to maintain a regular prayer schedule or provide comforting messages when appropriate and providing greater customization, reduce user burden, and increase the amount of relevant prayers provided by the system to society. Thereby, sufficient motivation of why one having ordinary skill in the art would be motivated to combine the alleged references in the manor suggested has been provided. Regarding arguments that there is no need for Thompson to provide pre-scheduled prayer, The Office finds this argument non-persuasive. A reason for combination is asserted above. The alert described on page 12 is conflated with the Sim et al. reference not relied upon herein. Additionally, even if such an alert is disclosed in Thompson the automatic playback is still motivated via the reasons above. Wellman does in fact disclose that the discloses content may be religious in nature lending further support to the combination in [0006]. For at least these reasons, this argument is not found persuasive.
Regarding arguments on page 13-14 that the features in combination lead to an invention which is new and non-obvious, The Office finds this argument non-persuasive. The provided combination of references meets the provided claimed invention and each reference is provided with a proper motivational statement. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As a 
Regarding arguments on page 5, 15, and 17, that the previous combination of references fails to teach the claimed features, The Office finds this argument non-persuasive. First, claims 5 and 15 merely recite selecting prerecorded voices of reciters and none of the claims recite selecting reciters of the Holy Qur’an as argued. Next, the content that is recited by the user’s is merely non-functional purely descriptive subject matter under MPEP §2111.05 which does not receive patentable weight. The disclosure in Thompson at [027] that the reciters are selects from male, female, or child voices which are prerecorded in the system and uses this voice to read from holy text is sufficient to meet the claimed language. More details are provided in the action below.
Examiner’s response to arguments are intended to be compliant with each and every argument included within applicant’s Remarks. In cases, some arguments may be addressed between various responses within this Office Action. Generally, acquiescence is not intended for any arguments not addressed in their totality. In contrast, each and every argument not addressed in the previous Office Action by applicant is/are considered acquiescent forthwith. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. See ¶ [0027].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21, and any dependents thereof, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed subject matter is not commensurate with the scope of the subject matter for which there is written description support in the specification. In particular, sufficient description (e.g., a flowchart, step-by-step instructions or the like) play back the selected audio, visual, and/or audiovisual multimedia files input by a user and integrated into the preloaded and stored passages and prayers”. As previously noted in the Action dated 1/10/2020 on page 4 point 10 and 8/5/2020 page 5-6, point 17, support for the algorithm used to integrate stored media/audio files into preloaded and stored passage or prayers is not provided in the specification.  Examples in ¶ [0044], [0055], [0060] merely reiterate the claim language in haec verba, however a description of how this integration of selected audio/media into preloaded stored passages and prayers is not provided in the specification. To remedy such issue, examiner suggests pointing to the paragraphs of the original disclosure which support the algorithm required for the integration or removing the claimed features in order for the claims to be compliant under §112(a) and commensurate with the subject matter supported in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1, 4, 5, 11, 12, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US Pub. 2010/0003654 A1) in view of Wellman et al. (US Pub. 2015/0186105), in further view of Majors et al. (US Pub. 2001/0036354 A1) and Dannenberg (US Pub. 2010/0146752 A1).
In re Claim 1, Thompson discloses: a [] prayer device (at least at Figure 2, wherein the portable device can be used for creating, and playing back prayers for a user in [0010]-[0011]. Wherein the user may select their religion, create prayers based on snippers from religious text and other materials, and playback the created prayers in audio and or video format in ¶ [0026]-[0032]. Wherein the device is battery powered in [0040] or a laptop in [0019]), comprising:
a display for audio, visual, and audiovisual playback of selected content (at least at (70), wherein the prayer is played back to the user in an audio and written form in [0029], among others); 
an input device for enabling a user to input device settings and selected content (at least at input button in Figure 2, described in [0026]-[0029] that a user may use to create and playback prayers, select religions in [0028], choose voice playback options in [0029], among other functions); 
at least one memory for storing content to be selected; at least one processor for executing content selection, content playback, and playback setting functions selected through the input device (at least at Figure 1, 3, and ¶ [0022], and [0019], wherein a processor and memory are utilized to control the device); and a power source (at least wherein some form of power must be provided to the device in order to function as in [0040]), 
wherein said memory is arranged to at least store passages from a sacred text and prayers (at least at ¶ [0032]-[0035], wherein the devices stores quotes from sacred texts and [0029]-[0033] wherein prayers created by the user are stored for playback, among others. See [0018]), and further to store audio [] files input by a user, including [information] of a deceased person, and/or user-recorded messages related to a deceased person, wherein the stored passages and prayers include at least one passage or prayer dedicated to the deceased person (at least at ¶ [0033], wherein a remembrance to grandma is 
wherein the prayer device is configured to: (a) to […] enable the prayer device to immediately play back any of the stored passages and prayers (at least at ¶ [0035]-[0036], wherein the user can hit the activate button any playback any of the stored prayers), and (b) […],
wherein said [] device includes a [] screen that also serves as a visual display, said processor controlling the [] screen to (i) display at least one list of stored passages and prayers, (ii) enable the user to select audio []  files, [] messages, and passages and prayers from the list of audio [] files, [] messages, and passages and prayers for [] playback, and […] (at least at the display screen in Figure 2, which in [0031]-[0038], which displays a list of indexed prayers and passages from sacred text for playback when selected),
wherein said processor is further arranged to play back the selected at least one of said passages and prayers [] at times and dates selected by the user of the device, […] (at least at (116), wherein once the user selects the prayer button, recorded prayers are played back by the device in an audio and/or written fashion in [0029], among others).
Thompson is arguably silent on the device being arranged to also playback audio content at particular user selected times and dates, but Wellman et al. teaches: [an audio media playback device] wherein the prayer device is configured to: (b) be left unattended [at a location] to autonomously play back at the times and dates selected by the user the at least one preloaded passage or prayer […], and at least one of the audio, visual, and/or audiovisual multimedia files input by the user in order to commemorate [religious events] without the user having to by physically present at the [device’s location], wherein said input device is a touch screen that also serves as a visual display, said processor controlling the touch screen to display a list of stored [media files] for playback, enable a user to select at least one of the [media files], and to select at least one future time and date at which the file is to be played back (at least at ¶ [0005]-[0006], [0011]-[0012], wherein the system autonomously playback scheduled media files at particular times and dates set by a user using the touch screen inputs in Figures 3-6. Wherein Figure 6 and [0023], an indexed list of audio files is provided via the touch screen. Wherein the user may use the edit screen in Figure 5 to set the time and date for which particular audio files are to be played back as in wherein said processor is further arranged to play back the selected at least one of said [media files] robotically and without intervention by the user at the times and dates selected by a-the user of the device, said times and dates including times and dates when said [] device is unattended by the user (at least at [0005], [0011], and [0012], wherein the playback of the audio files occurs autonomously and without user input. See also MPEP §2114, wherein the device is capable of meeting the limitation wherein the device is arranged to provide playback at times and dates when the device is unattended by the user. Additionally see [0021] wherein the selected audio content can also be played back immediately by the user).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Thompson to make the device automatically play back content at dates and times selected by the user via a touch screen interface, including times when said portable prayer device is unattended by the user at a particular location, as taught by Wellman et al., for the purpose of enabling the user to easily set particular prayers to play at set times without user input to remind those around the device of prayers and messages at preplanned times for the benefit of facilitating the surrounding users the ability to maintain a regular prayer schedule or provide comforting messages when appropriate and providing greater customization, reduce user burden, and increase the amount of relevant prayers provided by the system to society. 
Thompson is arguably silent on the device being portable, handheld, configured to be carried in a user’s hand and also configured to be left unattended at a burial place, but Majors et al. teaches: [a portable prayer playback device] a handheld, portable prayer device, […], wherein said prayer device is configured to (a) to be held in a user’s hand and carried by the user to enable the prayer device to immediately play back any of the stored [media] and (b) to be left unattended at a burial place to […] playback [media] in order to commemorate or mourn the deceased person (at least at ¶ [0064], wherein the playback device is a portable laptop (10). Wherein the laptop before being integrated into the housing Figure 1, 4, 5, 8, or 9, (50), (110), (300) or (500), etc. is portable and is configured to be carried around and play media on demand under MPEP §2112. Wherein once integrated into the housing, as in [0030], the device can be left unattended for playback of media contents by users other than the user to commemorate a deceased person).
Majors et al., for the purpose of enabling the user to choose between traveling with the device or placing the device at a burial site, for the benefit of improving the extensibility and flexibility of the system to honor deceased persons1. 
Thompson is arguably silent on the user inputting audio files related to a deceased person for playback, but Dannenberg teaches: [an autonomous audio playback device] and further to store audio, […] files input by a user, including names and/or pictures of a deceased person, and/or user-recorded messages related to a deceased person, wherein the stored passages and prayers include at least one preloaded passage or prayer dedicated to the deceased person and (ii) enable a-the user to select the audio [] files, user-recorded messages, and passages and prayers from the list of audio  [] files, user-recorded messages, and passages and prayers for future playback  (at least at ¶ [0030]-[0033], wherein a user records a message to a deceased relative, schedules when the message will be played aloud and the message is played back at the selected time/date including messages such as “Happy Birthday John” via speaker (36)).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Thompson to enable users to input an audio message media file related to a deceased relative and have the system playback the audio media file at the selected time, as taught by Dannenberg, for the purpose of enabling the user to provide comforting messages or blessings when appropriate and providing greater customization of the system and greater user connection with deceased family members.
In re Claim 4, the previous combination of Thompson, Wellman et al., Majors et al. and Dannenberg, as applied to claim 1 discloses the claimed invention as shown above. Thompson further discloses: wherein said processor is arranged to execute a recitation function of reciting said passages and prayers in [conjunction] with a text display (at least at ¶ [0029], wherein written and audio output of the prayer are both presented).
Thompson is arguably silent on presenting the audio and text in synchronism. However, the it is now admitted prior art that the concept and advantages of play back of text and audio in synchronism were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Thompson by incorporating synchronized text and audio playback, to obtain predictable results of displaying corresponding content to a user in a plurality of media types to enhance presentation clarity. 
In re Claim 5, the previous combination of Thompson, Wellman et al., Majors et al. and Dannenberg, as applied to claim 1 discloses the claimed invention as shown above. Thompson further discloses: wherein said recitation function includes an option of selecting prerecorded voices or reciters for audio or audio visual playback (at least at ¶ [0027], wherein the voice of the prayer reader is selected by the user for use in the written and audio output of the device in [0029]).
In re Claim 11, the previous combination of Thompson, Wellman et al., Majors et al. and Dannenberg as applied to claim 1 discloses the claimed invention as shown above. Thompson further discloses: wherein said memory further includes writings associated with a sacred text, religious teachings, vocal presentations, commemorate material (at least at ¶ [0018], wherein the stored material includes religious texts, hymns, writings, stored voices in [0027], commemorative material in [0033], and other recordings in [0031]-[0032], etc. See MPEP §2111.05(III) wherein the particular content of the stored data fails to receive patentable weight as it does not result in a functional difference between the prior art and the claimed computer implemented invention aside from providing meaning to a human consumer. See Ex parte Nehls, No. 2007-1823, 88 USPQ2d 1883, 1887-89 (B.P.A.I. Jan. 28, 2008)).
In re Claim 12, the previous combination of Thompson, Wellman et al., Majors et al. and Dannenberg as applied to claim 1 discloses the claimed invention as shown above. Thompson further discloses: wherein said memory further includes files related to a deceased person, including at least one of prayers of the deceased (at least at ¶ [0033], wherein the prayer related to a deceased Grandma is stored on the device. See MPEP §2111.05(III) wherein the particular content of the stored data fails to Ex parte Nehls, No. 2007-1823, 88 USPQ2d 1883, 1887-89 (B.P.A.I. Jan. 28, 2008)). 
Thompson is arguably silent on, but Majors et al. teaches: wherein the prayer device is adapted to be mounted, embedded or fixed to tomb stones, coffins, a mausoleum, or next to barrel locations on a platform, pedestal or understructure (at least at Figures 1, 4, 5, 8, etc., wherein the portable device (10) is at least capable of being mounted  on tombstones or the like under MPEP §2114).Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Thompson for the device to be adapted to be mounted next to barrel locations on an understructure or on a tombstone, as taught by Majors et al. for the purpose of enabling the device to be fix to an item for the benefit of hearing prayers from the device in more appropriate locations and contexts.
In re Claim 17, the previous combination of Thompson, Wellman et al., Majors et al. and Dannenberg as applied to claim 5 discloses the claimed invention as shown above. Thompson further discloses: wherein said recitation function for Muslim religion includes selecting prerecorded voices of reciters of sacred text of [religious content] using such recordings of audio and audiovisual by [various users] (at least at ¶ [0027], wherein the prerecorded voices of various users are utilized by the system when providing playback and visual content is also provided in [0029], including sacred text in [0033], among others. See MPEP §2111.05(III) wherein the particular content of the stored data fails to receive patentable weight as it does not result in a functional difference between the prior art and the claimed computer implemented invention aside from providing meaning to a human consumer. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035).
In re Claim 19, the previous combination of Thompson, Wellman et al., Majors et al. and Dannenberg as applied to claim 1 discloses the claimed invention as shown above. Thompson further discloses: wherein said memory includes [sacred text], prayers of different occasions, petitions, blessings, and further includes [other sacred text], religious stories, musical presentations, commemorative material and other materials of religious significance to the Islamic faith (at least at ¶ [0018], [0030]-[0033] wherein the system stores hymns, prayers for different occasions including commemorative material, blessings Ex parte Nehls, No. 2007-1823, 88 USPQ2d 1883, 1887-89 (B.P.A.I. Jan. 28, 2008)).
In re Claim 20, the previous combination of Thompson, Wellman et al., Majors et al. and Dannenberg as applied to claim 1 discloses the claimed invention as shown above. Thompson further discloses: wherein said memory includes interpretations of sacred books [] limited to chosen articles (at least at ¶ [0018], [0030]-[0033] wherein the system stores hymns, prayers for different occasions including commemorative material, blessings religious text and other materials in memory. See MPEP §2111.05(III) wherein the particular content of the stored data fails to receive patentable weight as it does not result in a functional difference between the prior art and the claimed computer implemented invention aside from providing meaning to a human consumer. See Ex parte Nehls, No. 2007-1823, 88 USPQ2d 1883, 1887-89 (B.P.A.I. Jan. 28, 2008).
Claims 6, 7, 9, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Thompson, Wellman et al., Majors et al. and Dannenberg as applied to claim 1, in view of Maxfield (US Pub. 2010/0293498 A1).
In re Claim 6, the previous combination of Thompson, Wellman et al., Majors et al., and Dannenberg as applied to claim 1 discloses the claimed invention as shown above. Thompson is arguably silent on, but Maxfield teaches: a device for sacred text and prayer playback, wherein] wherein said passages are selectable by chapter and verse of the sacred text (at least at ¶ [0008]-[0009] and [0035] wherein the device includes a touchscreen input device used to select sacred material for playback by book, chapter, verse, and language, in a graphical format in Figures 1 for playback). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Thompson enable the user to play prayers simple through the selection of particular chapters and verses of a book, as taught by Maxfield, for the purpose of facilitating selection of longer portions of material by the user in an organized 
In re Claim 7, the previous combination of Thompson, Wellman et al., Majors et al. and Dannenberg as applied to claim 1 discloses the claimed invention as shown above. Thompson is arguably silent on, but Maxfield teaches: a device for sacred text and prayer playback, wherein] wherein multiple versions of said sacred text and/or said prayers are included in said memory (at least at ¶ [0026], [0029], [0035], wherein the device includes selection of various languages in memory for provision of the religious materials in Figures 1 for playback. See MPEP §2111.05(III) wherein the particular content of the stored data fails to receive patentable weight as it does not result in a functional difference between the prior art and the claimed computer implemented invention aside from providing meaning to a human consumer. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Thompson enable the user to play prayers in different languages, as taught by Maxfield, for the purpose of enabling users who speak different languages to utilize the device and utilized the sacred text materials for the benefit of increased in the extensibility of the system and making the system usable by a greater number of users.
In re Claim 9, the previous combination of Thompson, Wellman et al., Majors et al. and Dannenberg as applied to claim 7 discloses the claimed invention as shown above. Thompson is arguably silent on, but Maxfield teaches: a device for sacred text and prayer playback, wherein] further comprising storage for recordings of religious significance, wherein said recordings of religious significance include translations in different languages (at least at ¶ [0026], [0029], [0035], wherein the device includes selection of various languages in memory for provision of the religious materials in Figures 1 for playback via audio. See MPEP §2111.05(III) wherein the particular content of the stored data fails to receive patentable weight as it does not result in a functional difference between the prior art and the claimed computer implemented invention aside from providing meaning to a human consumer. See Ex parte Nehls, No. 2007-1823, 88 USPQ2d 1883, 1887-89 (B.P.A.I. Jan. 28, 2008)). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Thompson enable the user Maxfield, for the purpose of enabling users who speak different languages to utilize the device and utilized the sacred text materials for the benefit of increased in the extensibility of the system and making the system usable by a greater number of users.
In re Claim 10, the previous combination of Thompson, Wellman et al., Majors et al. and Dannenberg as applied to claim 7 discloses the claimed invention as shown above. Thompson is arguably silent on, but Maxfield teaches: a device for sacred text and prayer playback, wherein] wherein said multiple versions include versions selectable by publication name, reference (at least at ¶ [0026], [0029], [0035], wherein the device includes selection of types of Christian bibles by publication names in Figures 1 for playback via audio. See MPEP §2111.05(III) wherein the particular content of the stored data fails to receive patentable weight as it does not result in a functional difference between the prior art and the claimed computer implemented invention aside from providing meaning to a human consumer. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Thompson enable the user to find content based on relevant identifiers, as taught by Maxfield, for the purpose of enabling users who wish to use other versions of materials to find and utilize the appropriate sacred text materials for the benefit of increased in the extensibility of the system and making the system usable by a greater number of users.
In re Claim 18, the previous combination of Thompson, Wellman et al., Majors et al. and Dannenberg as applied to claim 1 discloses the claimed invention as shown above. Thompson is arguably silent on, but Maxfield teaches: a device for sacred text and prayer playback, wherein] wherein electronic copies of said sacred text, prayers and other recordings of religious significance are included in said memory (at least at ¶ [0026], [0029], [0035], wherein the device includes selection of various denominations of the Bible in various language languages in memory for provision of the religious materials in Figures 1 for playback, which includes prayers and other religious recordings. See MPEP §2111.05(III) wherein the particular content of the stored data fails to receive patentable weight as it does not result in a functional difference between the prior art and the claimed computer implemented invention Ex parte Nehls, No. 2007-1823, 88 USPQ2d 1883, 1887-89 (B.P.A.I. Jan. 28, 2008)). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Thompson to store different versions of the bible, and for the stored data to include books, prayers, and other recordings, as taught by Maxfield, for the purpose of enabling users who prefer other versions of the bible, or prayers, or materials, to utilize the device and utilized the sacred text materials for the benefit of increased in the extensibility of the system and making the system usable by a greater number of users.
Claims 3, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Thompson, Wellman et al., Majors et al. and Dannenberg, as applied to claim 1 in view of Sim et al. (US Pub. 2006/0083112 A1).
In re Claim 3, the previous combination of Thompson, Wellman et al., Majors et al. and Dannenberg as applied to claim 1 discloses the claimed invention as shown above. Thompson further discloses: a digital signal processor, an amplifier, and output for audio and audiovisual playback (at least at the speaker (72), which acts as an acoustic amplifier for received signals and output for the digital signal processed by the central processor. See also the output display screen (70)). 
Additionally, or alternatively, under MPEP 2120(I)(A)&(B), Sim et al. teaches: a digital signal processor and an amplifier (at least at ¶ [0020], wherein the device includes an A/D converter (30), and amplifier (32) and audio output (18 and 43)). Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Thompson to include a digital signal processor and amplifier, as taught by Sim et al., for the purpose of enabling effective conversion of the stored digital signals and amplification of those signals to a speaker output for the benefit of outputting sounds by a speaker output of an appropriate volume.
In re Claim 13, the previous combination of Thompson, Wellman et al., Majors et al. and Dannenberg as applied to claim 1 discloses the claimed invention as shown above. Thompson is arguably silent on, but Sim et al. teaches: wherein said processor is further arranged to carry out a Quibla direction indication function (at least at ¶ [0026], wherein a compass is presented which points the way to Mecca to the user).
Thompson for the device to carry out a Quibla direction indication function, as taught by Sim et al. for the purpose of enabling the user to correctly identify the direction they should face for the benefit of increasing the systems facilitation of prayer for users of particular faiths which require proper directional alignment.
In re Claim 14, the previous combination of Thompson, Wellman et al., Majors et al. and Dannenberg as applied to claim 1 discloses the claimed invention as shown above. Thompson is arguably silent on, but Sim et al. teaches: wherein said processor is further arranged to alert the user of daily prayer times for the Islamic faith (at least at ¶ [0021], wherein Muslim users may program in alerts for the device to remind them when to pray on a daily basis).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Thompson for the device to alert the user of prayer times for those of the Islamic faith, as taught by Sim et al. for the purpose of enabling the user to correctly remember when to pray based on their faith benefit of increasing the system’s ability to increase user prayer compliance.
Claims 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US Pub. 2010/0003654 A1) in view of Wellman et al. (US Pub. 2015/0186105) and Majors et al. (US Pub. 2001/0036354 A1).
In re Claim 15, Thompson discloses: a method of controlling a prayer device to play back selected content at user-selectable times and dates (at least at Figure 2, wherein the portable device can be used for creating, and playing back prayers for a user in [0010]-[0011]. Wherein the user may select their religion, create prayers based on snippers from religious text and other materials, and playback the created prayers in audio and or video format in ¶ [0026]-[0032]), the prayer device including a display for audio, visual, and audiovisual playback of selected content (at least at (70), wherein the prayer is played back to the user in an audio and written form in [0029], among others); an input device including a [] screen that also serves as a visual display for enabling a user to input device settings and selected content (at least at input button in Figure 2, described in [0026]-[0029] that a user may use to create and playback prayers, select religions in [0028], choose voice playback options in [0029], among other ; at least one memory for storing content to be selected and arranged to at least store passages from a sacred text and prayers (at least at ¶ [0032]-[0035], wherein the devices stores quotes from sacred texts and [0029]-[0033] wherein prayers created by the user are stored for playback, among others. See [0018]); at least one processor for executing content selection, content playback, and playback setting functions selected through the input device (at least wherein the device includes a processor for executing the described steps in [0030]-[0035], etc.); and a power source (at least wherein some form of power must be provided to the device in order to function), wherein said processor controls the input device to display a list of stored passages and prayers for playback, enable a user to select passages and prayers from the list of stored passages and prayers, and to select […] which the selected passages and prayers are to be played back (at least at the display screen in Figure 2, which in [0031]-[0038], which displays a list of indexed prayers and passages from sacred text for playback when selected), the method, comprising the steps of:
using the input device to select a religion (at least at [0026], wherein the user inputs their religion); 
using the input device to select at least part of the sacred text or at least one said prayer for playback (at least at [0030]-[0033] and [0018], wherein a user may create their own prayer including quotes from religious text or prayers using the device inputs).; 
using the input device to select a reciter or reader voice if more than one is stored in memory or has been downloaded (at least at [0029], wherein different voices are provided and selected by the user for the audio playback); using the input device to select specific passages from the selected at least part of the sacred text or at least one said prayer (at least at ¶ [0030]-[0033], wherein the user selects the specific prayer and religious quotes they would like to include), 
using the input device to select additional stored materials related to a decedent if desired, said additional stored material being selected from […] messages […](at least at ¶ [0030]-[0033], wherein additional prayer material may be selected or additional information relating to prayers is entered in [00029]. Wherein this includes a message to a grandmother.  Also wherein this is a contingent limitation under MPEP §2111.04(II) which fails to receive patentable weight), using the input device to select the at least one [time] at which selected passages, prayers, and/or additional stored materials are to be played back, […] (at least at (116), wherein once the user selects the prayer button, recorded prayers are played back by the device in an audio and/or written fashion in [0029], among others).
Thompson is arguably silent on the device being arranged to playback user set prayers/passages at particular user selected times and dates using a touch screen input, but Wellman et al. teaches: [an audio media playback device] wherein said input device is a touch screen that also serves as a visual display for enabling a user to input device settings and selected content, […] said processor controlling the input device to display a list of stored [media files] for playback, enable a user to select at least one of the [media files], and to select at least one future time and date at which the file is to be played back (at least at ¶ [0005]-[0006], [0011]-[0012], wherein the system autonomously playback scheduled media files at particular times and dates set by a user using the touch screen inputs in Figures 3-6. Wherein Figure 6 and [0023], an indexed list of audio files is provided via the touch screen. Wherein the user may use the edit screen in Figure 5 to set the time and date for which particular audio files are to be played back as in [0012], [0013], [0020], [0024], etc.), […] automatically playing back, without intervention by the user, the selected passages, prayers, and/or materials at the selected times (at least at [0005], [0011], and [0012], wherein the playback of the audio files occurs autonomously and without user input. See also MPEP §2114, wherein the device is capable of meeting the limitation wherein the device is arranged to provide playback at times and dates when the device is unattended by the user).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Thompson to make the device autonomously play back content at dates and times selected by the user via a touch screen interface, as taught by Wellman et al., for the purpose of enabling the user to easily set particular prayers to play at set times without user input to remind those around the device of prayers and messages at preplanned times for the benefit of facilitating the surrounding users the ability to maintain a regular prayer schedule or provide comforting messages when appropriate and providing greater customization, reduce user burden, and increase the amount of relevant prayers provided by the system to society. 
Thompson is arguably silent on the device being left unattended at a burial place and to playback messages at the burial place, but Majors et al. teaches: [a portable prayer playback device] a handheld, portable prayer device which is left unattended at a burial place to […] playback [media] in order to commemorate or mourn the deceased person (at least at ¶ [0064], wherein the playback device is a portable laptop (10). Wherein the laptop before being integrated into the housing Figure 1, 4, 5, 8, or 9, (50), (110), (300) or (500), etc. is portable and is configured to be carried around and play media on demand under MPEP §2112. Wherein once integrated into the housing, as in [0030], the device can be left unattended for playback of media contents by users other than the user to commemorate a deceased person).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Thompson to make the prayer device a portable, handheld device which can be carried around and activated on demand or placed within a housing and left unattended at a gravesite to commemorate a deceased person, as taught by Majors et al., for the purpose of enabling the user to choose between traveling with the device or placing the device at a burial site, for the benefit of improving the extensibility and flexibility of the system to honor deceased persons2. 
In re Claim 21, Thompson discloses: a [] prayer device configured to […] playback prayers, holy text recitations, holiday observances, and recorded audio files related to a deceased person in order to commemorate or mourn the deceased person […] (at least at Figure 2, wherein the portable device can be used for creating, and playing back prayers for a user in [0010]-[0011]. Wherein the user may select their religion, create prayers based on snippers from religious text and other materials, and playback the created prayers in audio and or video format in ¶ [0026]-[0032]. Wherein the playback also includes audio files mourning or commemorating a deceased person in [0033], holy text in [0029]-[0033], holiday prayers in [0029], [0017]. Additionally see MPEP §2111.05 wherein the content of the playback material fails to receive patentable weight as it does not provide a materially different apparatus beyond that provided for human understanding and is merely purely descriptive non-functional printed matter), comprising:
a display for audio, visual, and audiovisual playback of selected content (at least at (70), wherein the prayer is played back to the user in an audio and written form in [0029], among others); 
an input device for enabling a user to input device settings and selected content (at least at input button in Figure 2, described in [0026]-[0029] that a user may use to create and playback prayers, select religions in [0028], choose voice playback options in [0029], among other functions); 
at least one memory for storing content to be selected; at least one processor for executing content selection, content playback, and playback setting functions selected through the input device (at least at Figure 1, 3, and ¶ [0022], and [0019], wherein a processor and memory are utilized to control the device); and a power source (at least wherein some form of power must be provided to the device in order to function), 
wherein said memory is arranged to at least store (a) passages from a sacred text and prayers (at least at ¶ [0032]-[0035], wherein the devices stores quotes from sacred texts and [0029]-[0033] wherein prayers created by the user are stored for playback, among others. See [0018]), and (b) audio files input by a user for integration into the preloaded and stored passages and prayers, the [selected] audio files including names and/or [] messages related to a deceased person and further to store audio [] files input by a user, including [information] of a deceased person, and/or user-recorded messages related to a deceased person (at least at ¶ [0033], wherein a remembrance to grandma is stored within the system and created by user input. at least at [0030]-[0035], wherein the user may playback the prayer dedicated to remembering their grandmother),
wherein the prayer device is configured to enable a user: (c) to immediately play back any of the stored passages and prayers (at least at ¶ [0035]-[0036], wherein the user can hit the activate button any playback any of the stored prayers), and (d) […],
wherein said [] device includes a [] screen that also serves as a visual display, said processor controlling the [] device to (i) display at least one list of stored passages and prayers, (ii) enable the user to select audio []  files, [] messages, and preloaded and stored passages and prayers from the list of audio [] files, [] messages, and preloaded and stored passage and prayers for integration and [] playback, and […] (at least at the display screen in Figure 2, which in [0031]-[0038], which displays a list of indexed prayers and passages from sacred text for playback when selected),
wherein said processor is further arranged to play back the selected audio files [selected] by a user and integrated into he preloaded and stored passages and prayers, robotically  […] at times and dates selected by the user of the device, […] (at least at (116), wherein once the user selects the prayer button, recorded prayers are played back by the device in an audio and/or written fashion in [0029], among others).
Thompson is arguably silent on the device being arranged to also playback audio content at particular user selected times and dates, but Wellman et al. teaches: [an audio media playback device] wherein the prayer device is configured to enable a user: (d) to play back at the times and dates selected by the user the audio, visual, and/or audiovisual multimedia files [chosen] by a user […], wherein said input device is a touch screen that also serves as a visual display, said processor controlling the input device to display a list of stored [media files] for playback, enable a user to select at least one of the [media files], and to select at least one future time and date at which the file is to be played back (at least at ¶ [0005]-[0006], [0011]-[0012], wherein the system autonomously playback scheduled media files at particular times and dates set by a user using the touch screen inputs in Figures 3-6. Wherein Figure 6 and [0023], an indexed list of audio files is provided via the touch screen. Wherein the user may use the edit screen in Figure 5 to set the time and date for which particular audio files are to be played back as in [0012], [0013], [0020], [0024], etc.), wherein said processor is further arranged to play back the selected at least one of said [media files] robotically and without intervention by the user at the times and dates selected by a-the user of the device, said times and dates including times and dates when said [] device is unattended by the user (at least at [0005], [0011], and [0012], wherein the playback of the audio files occurs autonomously and without user input. See also MPEP §2114, wherein the device is capable of meeting the limitation wherein the device is arranged to provide playback at times and dates when the device is unattended by the user. Additionally see [0021] wherein the selected audio content can also be played back immediately by the user).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Thompson to make the device autonomously play back content at dates and times selected by the user via a touch screen interface, as taught by Wellman et al., for the purpose of enabling the user to easily set particular prayers to play at set times without user input to remind those around the device of prayers and messages at preplanned times for the benefit of facilitating the surrounding users the ability to maintain a regular 
Thompson is arguably silent on the device being portable, handheld, and left unattended at a burial place and to playback messages at the burial place, but Majors et al. teaches: [a portable prayer playback device] configured to be left unattended at a burial place to […] playback [media] in order to commemorate or mourn the deceased person (at least at ¶ [0064], wherein the playback device is a portable laptop (10). Wherein the laptop before being integrated into the housing Figure 1, 4, 5, 8, or 9, (50), (110), (300) or (500), etc. is portable and is configured to be carried around and play media on demand under MPEP §2112. Wherein once integrated into the housing, as in [0030], the device can be left unattended for playback of media contents by users other than the user to commemorate a deceased person).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Thompson to make the prayer device a portable, handheld device which can be carried around and activated on demand or placed within a housing and left unattended at a gravesite to commemorate a deceased person, as taught by Majors et al., for the purpose of enabling the user to choose between traveling with the device or placing the device at a burial site, for the benefit of improving the extensibility and flexibility of the system to honor deceased persons3. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These include features related to automated playback of audio and other funeral related inventions.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WILLIAM D ERMLICK/             Primary Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Additionally see MPEP §2144.04(V)(A) wherein making a device portable and handheld is arguably a design choice unless there is new or unexpected results
        2 Additionally see MPEP §2144.04(V)(A) wherein making a device portable and handheld is arguably a design choice unless there is new or unexpected results
        3 Additionally see MPEP §2144.04(V)(A) wherein making a device portable and handheld is arguably a design choice unless there is new or unexpected results